Citation Nr: 0807901	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include congestive heart failure, as secondary to service-
connected type II diabetes mellitus. 

2.  Entitlement to service connection for impotence as 
secondary to service-connected type II diabetes mellitus, to 
include consideration of special monthly compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to December 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the May 2005 rating decision, and 
Statement of the Case issued in December 2005, considered 
entitlement to service connection for the above claimed 
disabilities on both direct incurrence, and secondary service 
connection bases.  However, inasmuch as the veteran's 
substantive appeal was expressly limited to the secondary 
service connection aspect of the claim, the Board will limit 
its appellate review to secondary service connection, as 
noted on the title page of this decision. 

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disability or where a service-connected disability aggravates 
a nonservice-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In March 2005, the veteran was seen for VA heart and 
genitourinary examinations.  The examiner opined that the 
veteran's heart condition "is not related to his diabetes 
condition."  The VA examiner also opined that the veteran's 
erectile dysfunction "is not likely related to his 
diabetes."  The opinions provided by the March 2005 VA 
examiner, however, do not address whether or not the 
veteran's heart disability and/or impotence/erectile 
dysfunction are chronically aggravated by his service-
connected diabetes mellitus.  Additionally, the Board notes 
that statements made by the veteran and his representative 
reflect an assertion that service connection is warranted for 
impotence secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).  The Board finds that 
consideration of both secondary service connection claims on 
the basis of whether either disability at issue is the 
proximate result of, or chronically aggravated by, any/all 
service-connected disability(ies) is inextricably intertwined 
with the issues developed for appellate consideration.  The 
RO has not yet adjudicated this expanded scope of the 
secondary service connection issues on appeal.  Further, the 
Board finds that additional clinical assessment and medical 
opinion is needed to adequately address the veteran's 
secondary service connection claims.  38 C.F.R. § 3.159(c)(4) 
(2007).  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting 
that a medical opinion must describe the disability in 
sufficient detail so the Board can make a fully informed 
evaluation of the disability).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
examined by an appropriate physician to 
determine whether his heart disability is 
caused or chronically aggravated by any 
of his service-connected disabilities, to 
include diabetes mellitus, post-traumatic 
stress disorder (PTSD), headaches or low 
back pain.  

The examiner should opine as to whether 
the veteran's current heart disability is 
at least as likely as not (50 percent or 
greater):  (a) proximately due to, or 
(b) chronically aggravated by, any 
service-connected disability, to include 
diabetes mellitus, PTSD, headaches and/or 
low back pain.  

The examiner should also opine whether 
the veteran's current impotence/erectile 
dysfunction is at least as likely as not 
(50 percent or greater):  (a) proximately 
due to, or (b) chronically aggravated by, 
any service-connected disability, to 
include diabetes mellitus, PTSD, 
headaches and/or low back pain.  

The examiner is further asked to discuss 
the implications of the onset of heart 
disability and erectile dysfunction 
versus the onset of service-connected 
disability (to include diabetes mellitus, 
PTSD, headaches and low back pain), and 
the onset of nonservice-connected 
hypertension.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The claims folder should be made 
available to, and reviewed by, the 
examiner in connection with the above 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be accomplished and 
any complaints and clinical 
manifestations should be reported in 
detail.  The examiner must explain the 
rationale for all opinions given.

2.  Thereafter, readjudicate the issues 
of (1) entitlement to service connection 
for a heart disability, to include 
congestive heart failure, as secondary to 
service-connected disability, to include 
diabetes mellitus, PTSD, headaches and 
low back pain; and (2) entitlement to 
service connection for impotence as 
secondary to service-connected 
disability, to include diabetes mellitus, 
PTSD, headaches and/or low back pain, 
with consideration of entitlement to 
special monthly compensation.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



